Rowell J.
This is an indictment under section 5072 of the Vermont Statutes, for defaming this court, and a judg•ment thereof, and the judges of the court as to said judgment. It is objected that Judge Watson, who sat below, was disqualified by reason of interest in the event of the cause or matter, for that he is one of the judges alleged to* have been defamed.
It is a pecuniary interest that disqualifies, and Judge Wat■.son is no more interested in. this case in that respect than he is in every other criminal case that he tries, and that interest is ■too small for the law’s notice. State v. Batchelder, 6 Vt. 479.
It is said that a judge defamed would be deeply interested to have the respondent convicted, not only that he might be severely punished, but also for the aid it might afford him in the prosecution and maintenance of a civil action for damages. But such an interest does, not disqualify; and it is not perceived how a conviction could aid a civil action, unless it was had on .a plea of guilty.
The only claim made under the demurrer is, that the words . alleged are not defamatory under the statute, which is this: “A person who defames a court of justice, or a sentence or proceeding thereof, or defames the magistrates, judges, or justices of such court, as to an act or sentence therein passed, shall be fined,” etc.
It is alleged that one Cosgrove was the defendant in the . action in which the judgment in question was rendered, and Was a Democrat at the time; and that after the rendition of said judgment, the respondent, in a certain conversation that ' he had with divers persons of and concerning this court and • the judges thereof, and of and concerning said judgment, published and declared these words, namely: “There is no use for .a Democrat to bring anything to the supreme court of Vermont *15where politics is involved, and there is an unbroken line of just such procedure for the last forty years;” innuendo that said supreme court and said judges decided said cause against said Cosgrove because he was a Democrat.
It is claimed that the words should be construed in mitiori sensu, and that thus construed, they are clearly not defamatory. But mitiori sensu is not the rule now. The rule is that the words are to be taken in their plain and natural meaning, and tobe understood by courts and juries as other people would understand them, and according to the sense in which they appear to have been used and the ideas they are adapted to convey to those who hear them. Darling v. Clement, 69 Vt. 292, 37 Atl. 779.
If the words are legally capable of the meaning ascribed to them by the innuendo', it is for the jury to say whether the innuendo is supported or not, and that question cannot be tested by demurrer. Royce v. Maloney, 58 Vt. 437, 447, 5 Atl. 395; Norton v. Livingston, 64 Vt. 473, 24 Atl. 247. And that the words are capable of the meaning ascribed to them cannot be doubted; nor can it be doubted that that meaning is defamatory, for it is calculated to bring the court, its said judgment, and its judges in respect thereof, into disrepute.

Affirmed and remanded.